Citation Nr: 0213704	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  97-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel




INTRODUCTION

The veteran had active service from July 1976 to February 
1979.

This appeal arises from a March 1997 rating decision of the 
Wichita, Kansas Regional Office (RO).  The case was remanded 
from the Board to the RO in March 2001 for additional 
development of the evidence and for due process reasons.


FINDINGS OF FACT

1.  In March 2001, the Board remanded the veteran's claim to 
the RO for additional development of the evidence.

2.  The additional development requested by the Board in 
March 2001 has not been completed because the veteran has 
failed to respond and keep VA apprised of his whereabouts.


CONCLUSION OF LAW

The veteran has abandoned the claim of entitlement to service 
connection for a bilateral knee disability and a psychiatric 
disability.  38 U.S.C.A. § 501 (West 1991); 38 C.F.R. § 3.158 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that service connection should be 
granted for a bilateral knee disability and a psychiatric 
disability.  He maintained that the claimed disabilities were 
noted on a physical evaluation board report during service 
with treatment after the service with the VA health care 
system.

With exceptions not here applicable, VA regulations provide 
that where evidence requested in connection with an original 
claim or claim for increase is not furnished within one year 
after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  38 C.F.R. 
§ 3.158(a) (1998).  

In the present case, the record shows that the Board remanded 
the veteran's claim to the RO for additional development in 
March 2001.  The Board requested, among other things, that 
the RO locate the veteran's current address and, if an 
address was found, to obtain all relevant treatment records 
and conduct VA orthopedic and psychiatric examinations with 
opinions as to the etiology of knee and psychiatric 
disability.  

The Board notes that the above requests were made in an 
effort to fulfill its duty under the November 2000 Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA as part of that notice (to include what 
evidence, if any, will be obtained by the claimant, and which 
evidence, if any, will be retrieved by VA).  The VCAA also 
requires VA to assist a claimant in obtaining such evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Unfortunately, the record shows that the veteran has not 
cooperated with VA's efforts to assist him in making 
reasonable efforts to notify him of the relevant evidence 
necessary to substantiate his claim for service connection 
(to include what evidence, if any, will be obtained by the 
veteran, and which evidence, if any, will be retrieved by 
VA), and to assist him in obtaining such evidence.

In this case, the veteran failed to report for a Travel Board 
hearing which was scheduled in June 1999.  The letter 
informing the veteran was returned to the RO undelivered.  An 
additional letter was sent by the RO to the veteran's last 
address in September 1999.  This letter detailed the above 
facts and asked the veteran to contact the RO immediately so 
that his appeal could be continued.  No response was 
received.  Following the issuance of the March 2001 remand, 
by rating decision in August 2002, it was noted that attempts 
had been made to locate the veteran through the VA medical 
care system.  There were no records for the veteran later 
than 1997.  The veteran's service organization, Disabled 
American Veterans, was contacted without any results.  
Additionally, through the internet, a search was made for the 
veteran in the states of Kansas, Oklahoma, Colorado, 
Nebraska, Missouri and Michigan without success.

In view of the foregoing, the Board concludes that the 
veteran has abandoned the claim of entitlement to service 
connection for a bilateral knee and psychiatric disabilities.  
He has failed to keep VA apprised of his whereabouts, he has 
not inquired about the status of his case in almost five 
years, and he has not responded to RO communications since 
late 1997.  As a result, he remains unavailable for VA 
examination and evidence pertinent to his claim cannot be 
obtained and reviewed.  As noted above, where the VA notifies 
a claimant of the need for further evidence and the claimant 
fails to respond within one year of that notice, the claim is 
deemed to have been abandoned.  38 C.F.R. § 3.158 (2001).  

In this regard, the Board emphasizes that the duty to assist 
is not always a one-way street.  In order for VA to process 
claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of evidence necessary to establishing entitlement to 
benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the veteran's burden to keep VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Because the 
Board finds that the veteran's claim has been abandoned, the 
appeal is denied.


ORDER

The appeal is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

